United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3131
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    James Dawson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: March 13, 2015
                               Filed: March 20, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      James Dawson directly appeals after he pleaded guilty to a federal drug charge,
and the district court1 sentenced him below the calculated Guidelines range. His

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967). Dawson has filed a pro se supplemental brief raising claims of
ineffective assistance of counsel.

       After careful de novo review, see United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010), we will enforce the appeal waiver in Dawson’s plea agreement, because
the arguments raised in this appeal fall within the scope of the waiver, Dawson’s
testimony at the plea hearing shows that he entered into the waiver knowingly and
voluntarily, and dismissing the appeal based on the waiver will not result in a
miscarriage of justice, see United States v. Guzman, 707 F.3d 938, 941 (8th Cir.
2013).

       Further, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. This appeal is dismissed, and counsel’s motion to withdraw is granted
subject to counsel informing appellant about procedures for seeking rehearing or
filing a petition for certiorari.
                         ______________________________




                                         -2-